VICKERY, J
It developed during this trial, that since the courts have held that a justice has no right to try cases in which he is interested by way of getting compensation, the business has fallen off to such an extent that the councils have refused to pay a Justice of the Peace, and I presume the officers who have been employed. All this tends to show that the so-called salary was a subterfuge to evade the ruling laid down by the Supreme Court of the United States in what is known as the Turney case and, of. course, the Justice, inasmuch as his salary depended upon getting more than enough money in the treasury to p,ay it, had to fine people brought before him, before he could get the money. Therefore, he was clearly interested in having the defendant found guilty and assessed a fine, for only by that means was he enabled to get his salary.
The objection to the jurisdiction of the justice, because of his interest having been seasonably made, that is, at the very earliest opportunity, the plaintiff in error has the right to avail himself of the law as laid down by the Supreme Court of the United States in the case of Turney vs. State of Ohio, decided March, 7th, 1927, (Ohio Law Bulletin and Reporter Vol. XXV page 236, of March 14, 1927) and followed by the courts in our own State. The justice being an interested party had no right to sit in this case and the judgment was, therefore, illegal, and the defendant below, plaintiff in error here, was wrongfully convicted.
The judgment will, therefore, be reversed and the defendant discharged.
Sullivan, PJ, and Levine, J, concur.